





Exhibit 10.1.1
 
Western Digital Corporation
ID: 33-0956711
3355 Michelson Drive, Suite 100
Irvine, CA 92612



a1011executivestockop_image1.gif [a1011executivestockop_image1.gif]


Notice of Grant of Stock Option and Option Agreement – Executives




Name
Option No.: #######
Address Line 1
Plan:    2017 Performance Incentive Plan
City, State Zip
ID: ####





Congratulations! Effective <<date>>, you have been granted a(n) <<option type>>
to buy <<number>> shares of Western Digital Corporation stock at <<$ option
price>> per share. The option was granted under the 2017 Performance Incentive
Plan (the “Plan”).1 
Vesting:




Shares1        Vest Type    Full Vesting    Expiration Date2 
Your option is subject to the terms and conditions of this Notice, the attached
Standard Terms and Conditions for Stock Options – Executives (the “Standard
Terms”), and the Plan. By accepting the option, you are agreeing to the terms of
the option as set forth in those documents. You should read the Plan, the
Prospectus for the Plan, and the Standard Terms. The Standard Terms and the Plan
are each incorporated into (made a part of) this Notice by this reference. You
do not have to accept your option. If you do not agree to the terms of your
option, you should promptly return this Notice to the Western Digital
Corporation Stock Plans Administrator.


A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of any of these documents, or if
you would like to confirm that you have the most recent version, you may obtain
another copy in the Company Library on the E*TRADE website. These documents are
also available on the Western Digital Intranet site under Legal.
1.
The number of shares subject to the option and the per-share exercise price of
the option are subject to adjustment under Section 7.1 of the Plan (for example,
and without limitation, in connection with stock splits).

2.
The option is subject to early termination under Section 5 of the attached
Standard Terms and Conditions for Stock Options.







--------------------------------------------------------------------------------












Western Digital Corporation 3355 Michelson Drive, Suite 100
Irvine, California 92612 Telephone 949 672-7000


STANDARD TERMS AND CONDITIONS FOR STOCK OPTIONS - EXECUTIVES
2017 Performance Incentive Plan




1.
Option Subject to 2017 Performance Incentive Plan.



The option (the "Option") referred to in the attached Notice of Grant of Stock
Option and Option Agreement (the "Notice") was issued under Western Digital
Corporation's (the "Corporation's") 2017 Performance Incentive Plan (the
"Plan"). The Option is subject to the terms and provisions of the Notice, these
Standard Terms and Conditions for Stock Options - Executives (these “Standard
Terms”), and the Plan. To the extent any information in the Notice, the
prospectus for the Plan, or other information provided by the Corporation
conflicts with the Plan and/or these Standard Terms, the Plan or these Standard
Terms, as applicable, shall control. To the extent any terms and provisions in
these Standard Terms conflict with the terms and provisions of the Plan, the
Plan shall control. The holder of the Option is referred to herein as the
"Participant." Capitalized terms not defined herein have the meanings set forth
in the Plan.


Unless otherwise expressly provided in other sections of these Standard Terms,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
grant date of the Option.
2.
Option Agreement.



The Notice and these Standard Terms, together, constitute the Option Agreement
with respect to the Option pursuant to Section 5.3 of the Plan.
3.
Type of Stock Option



The Notice indicates whether the Option is intended to qualify as an incentive
stock option (an “ISO”) under the Internal Revenue Code of 1986, as amended (the
"Code"), or is a nonqualified stock option (an option that is not an ISO). ISOs
are subject to additional requirements under the Code as generally described in
Section 5.1 of the Plan. If the aggregate fair market value of the shares with
respect to which ISOs (whether granted under the Option or otherwise) first
become exercisable by the Participant in any calendar year exceeds $100,000, as
measured on the applicable option grant dates and as determined in accordance
with Code Section 422 and the regulations promulgated thereunder, the
limitations of Section 5.1.2 of the Plan shall apply and to such extent the
Option will be rendered a nonqualified stock option.


4.
Vesting



The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth in the Notice.
Each vesting installment of the Option shall be a fixed installment covering the
number of shares, and vesting on the fixed vesting date, set forth in the
applicable line of the Notice under “Vesting.” In each case, the Option is
subject to earlier termination in accordance with Section 5.


The Option may be exercised only to the extent it is vested and exercisable. To
the extent that the Option is vested and exercisable, the Participant has the
right to exercise the Option (to the extent not previously exercised), and such


1
    



--------------------------------------------------------------------------------







right shall continue, until the expiration or earlier termination of the Option
as provided in Section 5. Fractional share interests shall be disregarded, but
may be cumulated.


Except as expressly provided in Sections 6 and 7 below, the vesting schedule
requires continued employment or service through each applicable vesting date as
a condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Option Agreement. Except as expressly provided in
Sections 6 and 7 below, employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
7 below or under the Plan.
5.
Expiration of Option

The Option shall expire and the Participant shall have no further rights with
respect thereto upon the earliest to occur of (a) the termination of the Option
as provided in Section 7 below, (b) the termination of the Option as provided in
Section 7.2 of the Plan, or (c) the Expiration Date set forth in the Notice. The
Option may not be exercised at any time after a termination or expiration of the
Option.
6.
Change in Control Event

Upon (or, as may be necessary to effectuate the purposes of this acceleration,
immediately prior to) the occurrence of a Change in Control Event in which the
Option is to terminate (i.e., the Administrator has not made a provision for the
substitution, assumption, exchange or other continuation of the Option and the
Option will not otherwise continue in accordance with its terms in the
circumstances), the portion of the Option that is outstanding and unvested
immediately prior to the Change in Control Event shall vest and become
exercisable. In the event the Option is to be terminated in connection with a
Change in Control Event, the Participant shall, unless the Administrator has
made a provision for the settlement of the Option, be given reasonable advance
notice of the impending termination and a reasonable opportunity to exercise the
outstanding portion of the Option in accordance with its terms (after giving
effect to the acceleration of vesting) before the termination of the Option in
such circumstances (except that in no case shall more than ten (10) days’ notice
of accelerated vesting and the impending termination be required and any
acceleration may be made contingent upon the actual occurrence of the event).
7.
Termination of Employment, Total Disability or Death



The Option shall be exercisable by the Participant (or his or her permitted
successor in interest) following the Participant's termination of employment
only to the extent provided below in this Section 7. Except as provided in
Section 7(f) below, the last day that the Participant is employed by the
Corporation or a Subsidiary prior to a period of non-employment by any such
entity is referred to as the Participant’s “Severance Date.” In each case
described below, the Option shall be subject to earlier termination as
contemplated by Section 5.


(a)    Termination of Employment Generally. Except as expressly provided below
in this Section 7, in the event the Participant ceases to be an employee of the
Corporation or any of its Subsidiaries for any reason, the Option shall, to the
extent that it is not vested and exercisable on the Participant’s Severance
Date, terminate effective immediately following the Participant’s Severance Date
and, to the extent that the Option is vested and exercisable by the Participant
on the Participant’s Severance Date, it may be exercised by the Participant at
any time within three months following the Participant’s Severance Date. The
Option, to the extent exercisable for the three-month period following the
Participant’s Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the three-month period.


(b)    Total Disability. In the event that the Participant ceases to be an
employee of the Corporation or any of its Subsidiaries at a time when the
Participant is Totally Disabled and is not eligible to Retire, the Option shall,
to the extent that it is not vested and exercisable on the Participant’s
Severance Date, terminate effective immediately following the Participant’s
Severance Date. In such circumstances, or in the event that the Participant
incurs such a Total Disability within not more than three months of the
Participant’s Severance Date if the termination of the


2
    



--------------------------------------------------------------------------------







Participant’s employment was for any reason other than a termination of
employment by the Corporation or one of its Subsidiaries for Cause, the Option
may, to the extent the Option was vested and exercisable by the Participant on
the Participant’s Severance Date, be exercised by the Participant (or, if the
Participant is then incapacitated, by the Participant's personal
representatives, heirs, or legatees) at any time during the one-year period
following the Participant’s Severance Date. The Option, to the extent
exercisable for the one-year period following the Participant’s Severance Date
and not exercised during such period, shall terminate at the close of business
on the last day of the one-year period. For purposes of the Option, “Total
Disability” (which term shall include “Totally Disabled”) means a “permanent and
total disability” within the meaning of Section 22(e)(3) of the Code.


(c)    Death. If the Participant dies while he or she is an employee of the
Corporation or any of its Subsidiaries, the Option (to the extent outstanding
and not previously vested and exercisable) shall vest and become exercisable on
the Participant’s Severance Date and shall continue to be exercisable by the
Participant’s personal representatives, heirs or legatees, as applicable, at any
time during the three-year period following the Participant’s Severance Date.
The Option, to the extent exercisable for the three-year period following the
Participant’s Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the three-year period.


(d)    Retirement. If the Participant Retires from the Corporation or one of its
Subsidiaries, the Option (to the extent outstanding and not previously vested
and exercisable) shall vest and become exercisable on the Participant’s
Severance Date and shall continue to be exercisable by the Participant (or if
the Participant is then deceased, by the Participant’s personal representatives,
heirs or legatees, as applicable) at any time during the three-year period
following the Participant’s Severance Date. The Option, to the extent
exercisable for the three-year period following the Participant’s Severance Date
and not exercised during such period, shall terminate at the close of business
on the last day of the three-year period. Notwithstanding the foregoing, in the
event a Retired Participant provides services to a competitor of the Corporation
or any of its Subsidiaries as an employee, consultant, director, officer,
representative, independent contractor or otherwise, or otherwise competes with
the business of the Corporation or its Subsidiaries (in each case as determined
by the Administrator its sole discretion), the Option, to the extent not
previously exercised, shall immediately terminate. In addition, in such event
the Corporation shall have the right to recover any profits realized by such
Retired Participant as a result of any exercise of the Option during the
six-month period prior to the date such Retired Participant commenced providing
such services to a competitor. For this purpose, the Participant shall be deemed
to have “Retired” (which term shall include “Retirement,” “Retire” and
“Retires”) if the Participant retires from employment with the Corporation or
one of its Subsidiaries for any reason other than Cause after satisfying all of
the following at the time of such retirement: (i) the Participant is at least 65
years of age, (ii) the Participant’s age plus total years of continuous service
with the Corporation or any of its Subsidiaries (as determined by the
Administrator in its sole discretion) totals at least 75, and (iii) the
Participant has five (5) or more years of continuous service with the
Corporation or any of its Subsidiaries (as determined by the Administrator in
its sole discretion) ending on the date of such retirement. For purposes of
calculating “age plus total years of continuous service” under clause (ii)
above, fractional years shall be disregarded but may be cumulated (so that, by
way of example only, a Participant who is age 65 and 6 months with 9 years and 6
months of continuous service would satisfy the requirements of clause (ii),
while a Participant who is age 65 and 6 months with 9 years and 5 months of
continuous service would not satisfy the requirements of clause (ii)). For
purposes of calculating the Participant’s “years of continuous service” under
clause (ii) or clause (iii) above, in no event shall the Participant accrue more
than one year of service with respect to any period of twelve consecutive months
(that is, concurrent employment by both the Corporation and one or more of its
Subsidiaries, or by multiple Subsidiaries, for a month shall not be counted as
more than one month of service).


(e)    Termination for Cause. Notwithstanding the foregoing provisions of this
Section 7, if the Participant's employment with the Corporation or any of its
Subsidiaries is terminated by the Corporation or one of its Subsidiaries for
Cause, the Option (whether or not all or any portion of such Option is then
vested and exercisable) shall immediately terminate effective immediately
following the Participant’s Severance Date.


For purposes of this Section 7 and as to any termination of employment or
services that occurs prior to the occurrence of a Change in Control Event, the
term “Cause” shall mean the occurrence or existence of any of the


3
    



--------------------------------------------------------------------------------







following with respect to the Participant, as determined by the Administrator or
its delegate or delegates in its or their sole discretion:


(i)    the Participant’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;


(ii)    whether prior or subsequent to the date hereof, the Participant’s
willful engaging in dishonest or fraudulent actions or omissions;


(iii)    the Participant’s failure or refusal to perform his or her duties as
reasonably required by his or her employer;


(iv)    negligence, insubordination, violation by the Participant of any duty
(loyalty or otherwise) owed to the Corporation, one or more of its Subsidiaries,
or any of their respective affiliates, or any other misconduct on the part of
the Participant;


(v)    the repeated non-prescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance which in the
Administrator’s (or its delegate’s or delegates’) reasonable determination
interferes with the Participant’s service as an officer or employee of the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


(vi)    sexual harassment by the Participant that has been reasonably
substantiated and investigated;


(vii)    involvement in activities representing conflicts of interest with the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


(viii)    improper disclosure of confidential information;


(ix)    conduct endangering, or likely to endanger, the health or safety of
another employee;


(x)    falsifying or misrepresenting information on the records of the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


(xi)    the Participant’s physical destruction or theft of substantial property
or assets of the Corporation, one or more of its Subsidiaries, or any of their
respective affiliates; or


(xii)    breach of any policy of, or agreement with, the Corporation, one or
more of its Subsidiaries, or any of their respective affiliates applicable to
the Participant or to which the Participant is otherwise bound.


For purposes of this Section 7 and as to any termination of employment or
services that occurs upon or after the occurrence of a Change in Control Event,
the term “Cause” shall mean the occurrence or existence of any of the following
with respect to the Participant, as determined by a majority of the
disinterested directors of the Board:


(A)    the Participant’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;


(B)    whether prior or subsequent to the date hereof, the Participant’s willful
engaging in dishonest or fraudulent actions or omissions which results directly
or indirectly in any demonstrable material financial or economic harm to the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


4
    



--------------------------------------------------------------------------------









(C)    the Participant’s failure or refusal to perform his or her duties as
reasonably required by his or her employer, provided that the Participant shall
have first received written notice from the employer stating with specificity
the nature of such failure or refusal and affording the Participant at least
five (5) days to correct the act or omission complained of;


(D)    gross negligence, insubordination, material violation by the Participant
of any duty of loyalty to the Corporation, one or more of its Subsidiaries, or
any of their respective affiliates, or any other material misconduct on the part
of the Participant, provided that the Participant shall have first received
written notice from the Corporation stating with specificity the nature of such
action or violation and affording the Participant at least five (5) days to
correct such action or violation;


(E)    the repeated non-prescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance which in the
Board’s reasonable determination interferes with the Participant’s service as an
officer or employee of the Corporation, one or more of its Subsidiaries, or any
of their respective affiliates;


(F)    sexual harassment by the Participant that has been reasonably
substantiated and investigated;


(G)    involvement in activities representing conflicts of interest with the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


(H)    improper disclosure of confidential information;


(I)    conduct endangering, or likely to endanger, the health or safety of
another employee;


(J)    falsifying or misrepresenting information on the records of the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates; or


(K)    the Participant’s physical destruction or theft of substantial property
or assets of the Corporation, one or more of its Subsidiaries, or any of their
respective affiliates.


(f)    Termination of Employment in Connection with a Change in Control Event.
In the event the Participant ceases to be employed by the Corporation or any of
its Subsidiaries as a result of either a termination of employment by the
Corporation or one of its Subsidiaries without Cause or the resignation of the
Participant for “Good Reason” (as defined below), in either case upon or within
the one (1) year period following the occurrence of a Change in Control Event
and the Participant is not eligible to Retire at the time of such termination
(i.e., Section 7(d) does not apply), the Option (to the extent outstanding and
not previously vested and exercisable) shall vest and become exercisable on the
Participant’s Severance Date and shall continue to be exercisable by the
Participant at any time within three months following the Participant’s
Severance Date. The Option, to the extent exercisable for the three-month period
following the Participant’s Severance Date and not exercised during such period,
shall terminate at the close of business on the last day of the three-month
period.


For purposes of this Section 7, the term “Good Reason” shall mean any of the
following without the Participant’s express written consent:


(i)    a material diminution in the Participant’s authority, duties or
responsibilities in effect immediately prior to the Change in Control Event;


(ii)    a material diminution by the Employer (as defined below) in the
Participant’s base compensation in effect immediately prior to a Change in
Control Event;




5
    



--------------------------------------------------------------------------------







(iii)    any material breach by the Corporation or the Employer of any right
that the Participant has under a written severance plan of the Corporation or
the Employer in which the Participant participates or by the Corporation or the
Employer of any written employment agreement either of them may be a party to
with the Participant; or


(iv)    the requirement by the Employer that the Participant’s principal place
of employment be relocated more than fifty (50) miles from his or her place of
employment immediately prior to a Change in Control Event;


provided, however, that any such condition shall not constitute “Good Reason”
unless both (i) the Participant provides written notice to the Corporation of
the condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (ii) the Corporation fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of the Participant’s
employment with the Corporation shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than one (1) year following the
initial existence of the condition claimed to constitute “Good Reason.”


For purposes of this Option Agreement, “Employer” shall mean the Corporation or
its Subsidiary employing the Participant; provided however, that nothing
contained herein shall prohibit the Corporation or another of its Subsidiaries
fulfilling any obligation of the employing entity to the Participant and for
such purposes will be deemed the act of the Employer.


(g)    Continuation of Services. If the Participant’s employment with the
Corporation or any of its Subsidiaries terminates (regardless of the reason)
but, immediately thereafter, the Participant continues to render services to the
Corporation or any of its Subsidiaries as an employee, director or consultant,
such Participant’s Severance Date for purposes of the Option shall not be the
date such Participant’s employment terminates, but instead shall be the last day
that the Participant either is employed by or actually renders services to the
Corporation or any of its Subsidiaries. As provided in Section 6.1 of the Plan,
the Administrator shall be the sole judge for purposes of the Option of whether
the Participant continues to render services the Corporation or its Subsidiaries
and the date, if any, upon which such services shall be deemed to have
terminated.


(h)    Exercise Period for ISOs. Notwithstanding any post-termination exercise
period provided for herein or in the Plan, the Option will qualify as an ISO
only if it is exercised within the applicable exercise periods for ISOs under,
and meets all of the other requirements of, the Code. If the Option is not
exercised within the applicable exercise periods for ISOs or does not meet such
other requirements, the Option will be rendered a nonqualified stock option.
8.
Exercise of Option



The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:


•
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

•
payment in full for the purchase price (the per-share exercise price of the
Option multiplied by the number of shares to be purchased) in cash, check or by
electronic funds transfer to the Corporation, or (subject to compliance with all
applicable laws, rules, regulations and listing requirements and further subject
to approval by the Administrator and such rules as the Administrator may adopt
as to any non-cash payment) in shares of Common Stock either already owned by
the Participant or otherwise deliverable hereunder in connection with such
Option exercise), such shares in each case valued at their fair market value (as
determined under the Plan) on the exercise date;



6
    



--------------------------------------------------------------------------------







•
any written statements or agreements required by the Administrator pursuant to
Section 8.1 of the Plan; and

•
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.



The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.


The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code.
9.
Nontransferability



The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 5.7 of the Plan. For purposes of clarity, the
Administrator has not authorized any transfer exceptions as contemplated by
Section 5.7.2 of the Plan.
10.
No Right to Employment



Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation.
11.
Rights as a Stockholder



Neither the Participant nor any beneficiary or other person claiming under or
through the Participant shall have any right, title, interest or privilege in or
to any shares of Common Stock subject to the Option except as to such shares, if
any, as shall have been actually issued to such person and recorded in such
person’s name following the exercise of the Option or any portion thereof.
12.
Notices



Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Participant is no longer employed by the Corporation
or a Subsidiary, shall be deemed to have been duly given five business days
after the date mailed in accordance with the foregoing provisions of this
Section 12.


7
    



--------------------------------------------------------------------------------







13.
Arbitration



Any controversy arising out of or relating to this Option Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy or claim arising out of or
related to the Option or the Participant’s employment or service, including, but
not limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, U.S.A., before a sole arbitrator
selected from Judicial Arbitration and Mediation Services, Inc., Orange,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought by either party to this Option Agreement in
a court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the arbitrator deems just and
equitable, including any and all remedies provided by applicable U.S. state or
federal statutes. At the conclusion of the arbitration, the arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the arbitrator’s award or decision is based. Any award or relief
granted by the arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with any of the matters referenced in the first sentence
above. The parties agree that Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
each party shall bear its own attorney’s fees and costs (other than forum costs
associated with the arbitration) incurred by it or him or her in connection with
the resolution of the dispute. By accepting the Option, the Participant consents
to all of the terms and conditions of this Option Agreement (including, without
limitation, this Section 13).
14.
Governing Law



This Option Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable United States federal
law.


15.
Severability



If the arbitrator selected in accordance with Section 13 or a court of competent
jurisdiction determines that any portion of this Option Agreement (including
these Standard Terms) or the Plan is in violation of any statute or public
policy, then only the portions of this Option Agreement or the Plan, as
applicable, which are found to violate such statute or public policy shall be
stricken, and all portions of this Option Agreement and the Plan which are not
found to violate any statute or public policy shall continue in full force and
effect. Furthermore, it is the parties’ intent that any order striking any
portion of this Option Agreement and/or the Plan should modify the stricken
terms as narrowly as possible to give as much effect as possible to the
intentions of the parties hereunder.
16.
Entire Agreement



This Option Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.




8
    



--------------------------------------------------------------------------------







17.
Section Headings



The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.


18.
Clawback Policy



The Option is subject to the forfeiture and clawback provisions of Section
8.14(a) of the Plan.


19.
No Advice Regarding Grant



The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Option and any shares that may be acquired
upon exercise of the Option). Neither the Corporation nor any of its officers,
directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option. Except for the withholding rights contemplated by
Section 8.5 of the Plan, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Option and any shares that may
be acquired upon exercise of the Option.






9
    

